NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 4 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MEGHAN SILVA, on behalf of herself and          No.    20-16153
others similarly situated,
                                                D.C. No.
                Plaintiff-Appellant,            2:17-cv-00876-TLN-CKD

 v.
                                                MEMORANDUM*
MEDIC AMBULANCE SERVICE, INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                            Submitted April 16, 2021**
                             San Francisco, California

Before: SCHROEDER, RAWLINSON, and BADE, Circuit Judges.
Concurrence by Judge RAWLINSON

      Meghan Silva sued her former employer, Medic Ambulance Service, Inc.

(“Medic”), alleging that Medic violated California law by requiring her to remain

on call during rest periods. Medic removed the suit to district court on the ground


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185, completely

preempts at least one of Silva’s claims and therefore her action presents a federal

question under 28 U.S.C. § 1331. See 28 U.S.C. § 1441(a). Silva filed a motion to

remand, arguing that her claims were not preempted by the LMRA and thus the

district court lacked removal jurisdiction. The district court denied the motion,

reasoning that Silva’s claims are preempted because her claims “substantially

depend on analysis of” provisions of a collective bargaining agreement (“CBA”)

that governed the terms of her employment with Medic. The district court later

dismissed Silva’s claims with prejudice.

      Silva appeals the denial of her motion to remand. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we reverse. We review de novo the district

court’s determination that a plaintiff’s action is preempted by the LMRA.

Burnside v. Kiewit Pac. Corp., 491 F.3d 1053, 1058 (9th Cir. 2007).

      A state law claim is preempted under the LMRA if it is “founded directly on

rights created by [a] collective-bargaining agreement[]” or is “substantially

dependent on analysis of a collective-bargaining agreement.” McCray v. Marriott

Hotel Servs., Inc., 902 F.3d 1005, 1009 (9th Cir. 2018) (citation omitted). “The

plaintiff’s claim is the touchstone” for this analysis, and we only evaluate the

“claim’s legal character—whatever its merits—so as to ensure it is decided in the

proper forum.” Dent v. Nat’l Football League, 902 F.3d 1109, 1117 (9th Cir.


                                           2
2018) (internal quotation marks and citations omitted).

      Silva’s claims are not preempted by the LMRA because they rise or fall on

her allegation that Medic violated California Labor Code section 226.7 by

requiring her to remain on call during rest periods. See McCray, 902 F.3d at 1010–

13. Consequently, the claimed right to relief is based on California law, not the

CBA. See id. at 1010–11. Moreover, Silva’s claims are not substantially

dependent on analysis of the CBA because “resolution of [her] state-law claim[s]

does not require construing the collective-bargaining agreement.” See Dent, 902

F.3d at 1117 (citation omitted). Although the CBA may be relevant to whether

Medic required Silva to remain on call during rest periods, as Medic suggests, this

“purely factual inquiry” does not depend on interpretation of the CBA’s

provisions. See Burnside, 491 F.3d at 1072–73. Indeed, Silva can establish that

Medic required her to remain on call during rest periods without resort to the

CBA’s provisions. See Dent, 902 F.3d at 1117–18 (explaining that a claim only

depends on analysis of a CBA if interpretation of the CBA is required for plaintiff

to prevail). Therefore, the district court erred in concluding that Silva’s claims are

preempted by the LMRA.

      Because Silva’s claims are not preempted, the district court lacked removal

jurisdiction. See McCray, 902 F.3d at 1009, 1014. Accordingly, we reverse the

district court’s denial of the motion to remand, and we remand with instructions to


                                          3
remand this action to the Superior Court of California, County of Solano.1

      We grant Medic’s motion to take judicial notice. Dkt. 22.

      REVERSED and REMANDED.




      1
         We need not reach Medic’s assertion that a change in California law has
rendered this case moot given our determination that the federal courts lack subject
matter jurisdiction over Silva’s claims. See Sinochem Int’l Co. v. Malaysia Int’l
Shipping Corp., 549 U.S. 422, 431 (2007) (stating federal courts have “leeway ‘to
choose among threshold grounds for denying audience to a case on the merits’”
(citation omitted)).

                                         4
                                                                               FILED
                                                                                MAY 4 2021
Silva v. Medic Ambulance Service, Inc., Case No. 20-16153                   MOLLY C. DWYER, CLERK
Rawlinson, Circuit Judge, concurring in the judgment:                        U.S. COURT OF APPEALS



      The people of the State of California have enacted a statute making it clear

that Plaintiff Meghan Silva (Silva) has no viable statutory claim. Therefore, there

is no longer a case or controversy, and Silva lacks Article III standing to pursue

this appeal. See Timbisha Shoshone Tribe v. United States Dep’t of Interior, 824

F.3d 807, 813-14 (9th Cir. 2016) (explaining that, under Article III, “we must

dismiss a case if there is no longer a . . . live case[ ] or controvers[y]” because “an

appellant can obtain [no] relief for [her] claim”) (citation and internal quotation

marks omitted).

      Silva, an ambulance technician, alleged in her complaint that her employer

Medic Ambulance Service, Inc. failed to provide off-duty rest breaks as required

by California Labor Code § 226.7 and Industrial Welfare Commission Wage Order

No. 4. However, the Emergency Ambulance Employee Safety and Preparedness

Act (the Act), California Labor Code § 887(a), precludes a viable claim against her

employer for remaining on call during rest breaks.

      California Labor Code § 887(a) provides:

             Notwithstanding any provision of law to the contrary:

             (a) In order to maximize protection of public health and
             safety, emergency ambulance employees shall remain

                                            1
             reachable by a portable communications device
             throughout the entirety of each work shift.

      In short, the statute requires emergency ambulance employees to remain on

call “throughout the entirety of each work shift.” Id. This requirement is the

practice Silva challenged. And California Labor Code § 889 made this

requirement retroactive.

      The California Court of Appeal has made it clear that a claim such as the one

made by Silva is not viable. In Calleros v. Rural Metro of San Diego, Inc., 58 Cal.

App. 5th 660, 667 (2020), the court concluded that a similar appeal was moot. The

court explained that “the Act now requires on-call rest periods and expressly made

this mandate retroactive.” Id. at 666 (citing California Labor Code § 889).

      Absent an indication that the California Supreme Court would interpret this

statute differently (and there is none), we are bound by the California Court of

Appeal’s interpretation. See Skyline Wesleyan Church v. Cal. Dep’t of Managed

Health Care, 968 F.3d 738, 752 (9th Cir. 2020), as amended (articulating that

“[b]ecause the Court of Appeal’s decision . . . represents the ruling of the highest

state court issued to date, and we have not seen any persuasive data that the

California Supreme Court would reach different conclusions, we are bound by that

decision to the extent its interpretation of California law is relevant”) (citation and



                                            2
internal quotation marks omitted). Because this interpretation of the Act renders

Silva’s claim moot, there is no longer a case or controversy pending before us. We

should dismiss this appeal and not address the merits of the remand decision.




                                         3